Citation Nr: 1631131	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to service connection for polycythemia vera (PV) (myelofibrosis).


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case was previously before the Board of Veterans' Appeals (Board) in June 2015, when it was remanded for further development.  Following the requested development, the VA confirmed and continued its denial of entitlement to service connection for CLL and PV.  Thereafter, the case was returned to the Board for further appellate action.  Although the Board subsequently denied the claims, that denial has been vacated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2016, the Veteran, through his representative, requested a video conference with a Veterans Law Judge from the Board.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference with a Veterans Law Judge from the Board.  A copy of the notice informing the Veteran of the date, time, and location of the video conference must be associated with the claims file.  When the video conference has been completed, and if the case is otherwise in order, return the case to the Board for further appellate consideration.

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


